Graves, J.
Johnson sued in ejectment, and the court sitting without a jury found the facts and gave judgment for defendant. The plaintiff claimed as purchaser on execution sale against John A. Crispell. The land was *262conveyed by the judgment debtor about three months before the suit was commenced, to his daughter Myra Crispell, and she conveyed it to defendant sometime after judgment. Unless the'facts found are sufficient to warrant judgment for the plaintiff, it is a necessary consequence that the judgment for defendant cannot be disturbed. The ground on which a reversal is asked is that the debtor’s conveyance to his daughter was in fraud of creditors, and that defendant had notice and was not a bona fide purchaser.
There is no occasion to go beyond these questions. The claim set up is not justified by the finding. Whether the debtor’s deed to his daughter was fraudulent against creditors was a question of fact, and the judge has not found it. Oliver v. Eaton 7 Mich. 108; State Bank v. Chapelle 40 Mich. 447; Fearey v. Cummings 41 Mich. 376. There are facts in the finding which bear as matter of evidence on the question of fraud, but it is easy to see the judge did not regard them as sufficient to establish the fact itself. Whether he was right or wrong about it is now immaterial. Sitting in place of a jury, it was for him to settle. We have no jurisdiction to review his opinion on the weight of evidence in law cases, or to find facts where he has not found them.
The judgment must be affirmed with costs, but the case will be remanded for such further proceedings as may be proper.
The other Justices concurred.